     Case 2:18-cr-00422-SMB Document 1042 Filed 07/14/20 Page 1 of 2




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                        IN THE UNITED STATES DISTRICT COURT

18                             FOR THE DISTRICT OF ARIZONA

19   United States of America,                              No. CR-18-00422-PHX-SMB
20                         Plaintiff,
21                                                        UNITED STATES’ MOTION TO
              v.                                          CONFIRM TRIAL SUBPOENAS
22
23   Michael Lacey, et al.,

24                         Defendants.

25
26
27          The United States respectfully requests the Court to confirm the trial subpoenas
28   issued to all witnesses for the previous jury trial dates of May 5, 2020 and August 17, 2020


                                                -1-
     Case 2:18-cr-00422-SMB Document 1042 Filed 07/14/20 Page 2 of 2




 1   to remain in effect for the current jury trial set for January 12, 2021.
 2          Respectfully submitted this 14th day of July, 2020.
 3
                                                 MICHAEL BAILEY
 4                                               United States Attorney
                                                 District of Arizona
 5
                                                 s/ Kevin M. Rapp
 6                                               KEVIN M. RAPP
                                                 MARGARET PERLMETER
 7                                               PETER S. KOZINETS
                                                 ANDREW C. STONE
 8                                               Assistant U.S. Attorneys
 9                                               JOHN J. KUCERA
                                                 Special Assistant U.S. Attorney
10
11                                               BRIAN BENCZKOWSKI
                                                 Assistant Attorney General
12                                               U.S. Department of Justice
                                                 Criminal Division, U.S. Department of Justice
13
                                                 REGINALD E. JONES
14                                               Senior Trial Attorney
                                                 U.S. Department of Justice, Criminal Division
15                                               Child Exploitation and Obscenity Section
16
17
18
19
20                                 CERTIFICATE OF SERVICE
21
            I hereby certify that on this same date, I electronically transmitted the attached
22
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
23
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
24
     as counsel of record.
25
26   s/ Marjorie Dieckman
     U.S. Attorney’s Office
27
28


                                                  -2-
     Case 2:18-cr-00422-SMB Document 1042-1 Filed 07/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                               No. CR-18-00422-PHX-SMB
 9
                            Plaintiff,
10                                                              [PROPOSED] ORDER
               vs.
11
     Michael Lacey, et al.,
12                        Defendant.
13
14          The Court having reviewed the Government’s Motion to Confirm Trial Subpoenas,
15   and good cause appearing,
16          IT IS ORDERED granting the Motion to Confirm Trial Subpoenas.
17          IT IS FURTHER ORDERED that all trial subpoenas issued for the previous trial
18   dates in this case shall remain in effect for the current trial date of January 12, 2021.
19
20
21
22
23
24
25
26
27
28
